Citation Nr: 0302627	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  93-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a back disorder had not been submitted, and 
denied his claim.  The veteran filed a timely appeal to this 
adverse determination.

The Board observes that, when this issue was previously 
before the Board in January 1996, the Board determined that 
new and material evidence sufficient to reopen the veteran's 
claim for service connection for a back disorder had been 
submitted, reopened the veteran's claim, then remanded the 
veteran's service connection claim to the RO for further 
adjudication on the merits.  Therefore, the issue presently 
before the Board is simply service connection for a back 
disorder, as listed on the cover page of this decision. 

In addition, when this matter was previously before the Board 
in January 1996, and again in October 1999, it was remanded 
to the RO for further development, which has since been 
accomplished.  The case is now again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2. The veteran served in combat, and his assertion that he 
suffered trauma to the low back in service as a result a fall 
is consistent with the circumstances, conditions, or 
hardships of combat.

3.  The veteran's claims file contains competent medical 
evidence which indicates that his current back disorder is 
related to the low back trauma he experienced in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, a low back 
disorder is found to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in November 1988, in the statement of 
the case (SOC) and numerous supplemental statements of the 
case (SSOCs), at the time of a hearing before an RO hearing 
officer in January 1990, in Board remands dated in January 
1996 and October 1999, and in correspondence to the veteran 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in May 2002, and again in the SSOC issued 
to the veteran in September 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and medical statements, VA outpatient 
treatment notes, inpatient treatment notes, discharge 
summaries, hospital summaries, and examination reports, 
including at least two medical opinions, and several personal 
statements made by the veteran in support of his claim.  The 
veteran testified at a hearing before an RO hearing officer 
in January 1990, and a transcript of this testimony has been 
associated with the veteran's claims file.  The RO has 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claim.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

Evidence relevant to the veteran's claim for service 
connection for a back disorder includes his service medical 
records.  A review of these records reveals that in April 
1968, the veteran underwent a cervical spine x-ray to rule 
out the presence of a cervical rib on the right.  The results 
of this x-ray indicated that the cervical spine was within 
normal limits, with no cervical rib.

In June 1969, the veteran complained of paresthesias in the 
upper extremities.  At that time, the veteran underwent 
diagnostic testing, including cervical spine x-rays.  These 
x-rays revealed moderate posterior spurring at the C3-C4 
interspace on the left, with partial encroachment on the 
respective neural foramen.  There was lesser involvement 
present at the C4-C5 level as well.

The veteran was again seen a few days later in June 1969, at 
which time the examiner noted the results of the veteran's 
cervical spine x-rays, detailed above.  He then indicated 
that since the veteran was due to return to California in 2 
days, he had advised the veteran to report to medical 
services there for further evaluation of his cervical spine 
condition.

However, the only treatment record created after that time 
was a July 1969 treatment note which indicated complaints of 
pain in the right knee, following being hit in the knee by a 
strap in May 1969.  No mention was made of any cervical spine 
problems or any other back complaints.

At the time of the veteran's Report of Medical History, 
completed by the veteran in July 1969, he checked the box for 
"No" when asked to indicate whether he ever had, or 
presently had, back trouble of any kind.  However, at the 
time of the veteran's Report of Medical Examination later 
that same day, the examiner indicated that the veteran's 
spine or other musculoskeletal system was "abnormal," and 
indicated the presence of low back pain.  The examiner noted 
that the veteran "complains of low back pain x 2 weeks, no 
history of strain, full range of motion."  In the section 
reserved for a summary of defects and diagnoses, the examiner 
wrote "low back pain - etiology unknown."

The first post-service evidence of any back complaints is 
found in a statement dated in August 1988 from Luis Ramos-
Ferreri, M.D., the veteran's private treating physician.  In 
his statement, Dr. Ramos-Ferreri certified that he treated 
the veteran on July 22, 1969.  He stated that at that time, 
the veteran reported that approximately 9 months earlier, 
while on military duty, he had fallen on his back.  Dr. 
Ramos-Ferreri also stated that about 3 weeks prior to his 
evaluation of the veteran, the veteran had been complaining 
of low back pain with spasm of the muscles and painful 
ambulation.  At that time, he rendered a diagnosis of low 
back syndrome, post-traumatic, and prescribed prescription 
analgesics and muscle relaxants for the veteran.  
Accompanying this statement is a treatment report, dated July 
22, 1969, reflecting treatment for the veteran.  The Board 
notes that this treatment report is in Spanish, but appears 
to have been adequately summarized by Dr. Ramos-Ferreri in 
his accompanying letter.  The Board also notes that Dr. 
Ramos-Ferreri subsequently submitted a second statement, 
indicating that he again provided treatment for the veteran's 
low back problems in the mid-1990's, and indicating the same 
diagnosis.

In July 1980, the veteran underwent a VA orthopedic 
examination.  At that time, the veteran reported that in 
1968, while serving in Vietnam, he fell down sustaining 
trauma to the lumbar region.  The examiner recorded the 
veteran's statement that since service, he had been 
complaining off and on of pain in the lumbar region, non-
radiating, associated with pain in the medial aspect of both 
knees, occasionally in the dorsal region, especially on 
arising and/or standing.  The veteran reported that he got 
relief from resting on a hard bed, and taking analgesics and 
muscle relaxants.  Following an examination, the examiner 
rendered a relevant diagnosis of myositis in the lumbar 
paravertebral muscles, traumatic, chronic, moderate to 
severe.

The veteran again underwent a VA examination in January 1986.  
At that time, examination revealed moderate dorsolumbar 
scoliosis and flattening of the lumbar lordosis.  There was 
moderate to severe spasm of the dorsal and lumbar 
paravertebral musculature, and tenderness on examination.  
There was no limitation of motion or neurologic deficits.  
The examiner rendered relevant diagnoses of dorsolumbar 
paravertebral myositis and dorsolumbar scoliosis secondary to 
the myositis.

The veteran's claims file also contains extensive VA 
outpatient treatment notes dated from the 1970s to the 
present.  A review of these records reveals that the veteran 
complained on numerous occasions in 1987, 1988, 1989 and 1990 
of severe low back pain.  The veteran has continued to report 
low back symptomatology since that time, and diagnoses have 
included chronic back sprain, chronic lumbar spondylosis, 
lumbar spondyloarthritis, and low back pain.  

A private x-ray of the veteran's lumbar spine conducted in 
February 1990 indicated findings of mild lower lumbar 
spondylosis.

In October 1997, the veteran again underwent a VA spine 
examination.  Following the examination the examiner rendered 
diagnoses of lumbar paravertebral myositis, L3-L4, L4-L5, and 
L5-S1 bulging discs with mild degenerative joint disease by 
MRI of October 14, 1997.  The examiner noted that the 
veteran's service medical records were negative for evidence 
of a low back disorder, and that in 1980 the veteran, for the 
first time, gave a history of a shell fragment wound, which 
was not supported by the evidence in the service medical 
records.  He further opined that, in the absence of evidence 
of continuity of symptomatology, the veteran's present back 
condition could not be related to his military service.   He 
also opined that the veteran's back disorder was not related 
to his service-connected right knee disorder.  Finally, he 
opined that the veteran's bulging lumbar and lumbosacral 
discs and degenerative joint disease were related to the 
natural process of aging.

In December 1999, VA received a statement from Dennis F. 
Suarez, M.D.  In this letter, Dr. Suarez indicated that he 
had evaluated the veteran twice, in October and November 
1999.  He also stated the following:

His history dates back many years ago, 
when he was involved in combat during the 
Vietnam War.  He states he fell on 
several occasions with trauma to [the] 
back during combat.  He was treated 
immediately at the field and continued in 
his combat activities.  After discharge 
he has persisted with back pain including 
Thoracic and Lumbar Spine.  Dr. Luis 
Ramos Ferreris treated him initially in 
Aguadilla.  Dr. Ramos Ferreris certified 
that [he had] treated him in three 
occasions.  At that time the patient had 
history of persistent Lumbar muscle spasm 
and physical examination revealed spasm 
of Lumbar paravertebral muscles.  
Restricted motion was evident...

The patient['s] chronic thoracolumbar 
spasm and thoracolumbar spondylosis are 
persistent.  The trauma, which occurred 
during military service, required 
treatment prior to patient discharge and 
resulted on [sic] treatment by Dr. Ramos.  
The patient has continued with pain, 
spasm and restricted motion.  The initial 
injuries has [sic] probably contributed 
to this persistent symptomatology.

In June 2002, the veteran underwent a VA orthopedic 
examination.  The Board notes that this examination was 
conducted by the same examiner who conducted the earlier 
orthopedic examination of the veteran in October 1997.  This 
examiner stated that he had reviewed all of the records 
contained in the veteran's claims file.  At the time of 
examination, the veteran reported that in 1969, he had fallen 
in a river and suffered trauma to his low back when he fell 
against a rock.  He stated that he had fallen in a sitting 
position.  The veteran reported that he went to sick call at 
that time, and received treatment with medications.  He 
further stated that after discharge from the military, he 
went to his private physician and received treatment in 1969.

Following an examination, the examiner rendered diagnoses of 
thoracolumbar spasm and thoracolumbar spondylosis by claims 
folder, and lumbar paravertebral myositis and L3-L4, L4-L5, 
and L5-S1 bulging discs with mild degenerative joint disease 
by MRI on VA orthopedic examination in October 1997.

In response to the instructions contained in an October 1999 
Board remand, the examiner stated that he had carefully 
reviewed the veteran's service medical records, but had found 
no evidence of a low back condition, and he noted that the 
separation examination was negative for a low back condition.  
He further noted that in 1980, the veteran gave a history for 
the first time of shell fragment wound, which was not 
supported by the service medical records.  As was the case at 
the time of his previous examination in October 1997, the 
examiner noted that the veteran complained of low back pain 
11 years after service, and that, in the absence of evidence 
of continuity, the veteran's present back condition was "not 
related etiologically with service neither secondary to SC 
[service-connected] right knee."  He opined that his 
diagnosis of lumbar paravertebral myositis on VA examination 
on October 24, 1997, as well as the diagnoses rendered on 
this second examination, were related to the natural progress 
of aging.  He then summarized his conclusion by stating "It 
is my opinion that any current low back disorder is not at 
least as likely as not related to veterans active service or 
SC knee disability."

Analysis

In analyzing the veteran's claim, the Board initially notes 
that the veteran's claims file contains documentation which 
verifies his status as a combat veteran, including his 
receipt of a Purple Heart medal and a Vietnam Combat 
Certificate.  VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with he 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2002); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  The effect of this law is that service 
connection will not be precluded for combat veterans simply 
because of the absence of a notation of a claimed disability 
in the official service records.  However, the law does not 
create a presumption of service connection, and service 
connection remains a question which must be decided based on 
all the evidence in the individual case.  See Smith v. 
Derwinski, 2 Vet. App. 137 (1992).

The Board finds that despite the lack of service medical 
records documenting the fact that the veteran suffered a fall 
in service, injuring his low back, his claims file contains 
satisfactory lay evidence, in the form of credible and 
consistent statements and hearing testimony from the veteran, 
which document and corroborate his claim of experiencing an 
injury to the low back while fighting in Vietnam.  
Furthermore, the incurrence of a low back injury after 
falling while fighting in mountainous, jungle terrain is 
entirely consistent with the circumstances, conditions or 
hardships of service.

The Board notes that for injuries which were alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

In this case, the Board also finds that there is no question 
that the veteran is currently suffering from a low back 
disorder, variously diagnosed, but generally termed lumbar 
paravertebral myositis.

The only remaining question to be answered is whether the 
veteran's current low back disorder is related to the low 
back trauma the Board has conceded occurred in service.  
Following a review of the evidence detailed above, the Board 
observes that only two examiners have opined on the etiology 
of the veteran's current low back problems - Dr. Suarez in 
December 1999 and the VA examiner who conducted the 
orthopedic examinations in October 1997 and June 2002.  In 
general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board). 

The Board finds that the opinion by Dr. Suarez, which favors 
the veteran's claim, appears to be based on a factually 
complete and accurate history.  The veteran's reports of 
having sustained trauma to his low back in combat in service 
have been conceded by the Board, and his report of having 
been treated by Dr. Ramos-Ferreri in Aguadilla shortly after 
discharge for low back problems is confirmed both by Dr. 
Ramos-Ferreri's statements and the July 1969 treatment 
records he has submitted.  

By contrast, the Board finds that the opinion by the VA 
examiner who examined the veteran in October 1997 and June 
2002, which disfavors the veteran's claim, is somewhat less 
probative and persuasive.  First, this examiner rendered his 
opinion on the basis of a determination that the veteran had 
not suffered any injuries to his low back in service.  
However, as indicated above, the Board has conceded that the 
veteran, as a combat veteran, did sustain trauma to his low 
back in service.  Furthermore, the examiner's statement that 
the veteran's service medical records were "silent" as to 
any low back condition, and that his separation examination 
was "negative" for a low back condition, is not entirely 
accurate.  While it is true that the veteran's service 
medical records do not indicate any actual treatment for a 
low back condition, the veteran's separation examination 
clearly indicated that the veteran's spine was "abnormal" 
due to low back pain, and a diagnosis of "low back pain - 
etiology unknown" was rendered by the examiner at service 
separation.

In addition, the factual foundation upon which the VA 
examiner based his opinion is incomplete, as this examiner 
did not mention or otherwise comment on the impact, if any, 
of the veteran's post-service treatment by Dr. Ramos-Ferreri 
for low back pain and muscle spasm in July 1969, with the 
accompanying diagnosis of "low back syndrome, post-
traumatic."

Furthermore, the VA examiner appears to have placed 
significant weight upon the fact that at the time of an 
earlier VA examination in July 1980, the veteran reported a 
history of a shell fragment wound for the first time, which 
was not supported by the veteran's service medical records, 
thus apparently calling into question the veteran's 
credibility.  However, a review of the actual July 1980 VA 
examination report reflects that the veteran attributed his 
low back complaints solely to trauma to the lumbar region 
sustained in a fall in service, as he has consistently 
maintained ever since the time of the first post-service 
treatment in July 1969.  The reference to a shell fragment 
wound at the time of examination in July 1980 was made solely 
in the context of a separate injury to his right thigh and 
knee.

The Board acknowledges that there is a significant temporal 
gap from the time of the first post-service treatment by Dr. 
Ramos-Ferreri in July 1969 and the second post-service 
treatment in July 1980, and that Dr. Suarez's etiology 
opinion appears to be based, at least in part, on the 
presence of persistent, chronic pain, spasm and restricted 
motion in the low back ever since service.  However, the 
Board notes that in January 1990, the veteran provided 
extensive testimony, which the Board finds credible, that he 
had suffered from pain and spasm in his low back ever since 
service.  This testimony was supported by the testimony of 
the veteran's mother.  In this regard, the Board notes that 
while lay witnesses are generally not competent to offer 
evidence which requires medial knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, in consideration of the medical opinion by Dr. 
Suarez, the fact that the veteran sought treatment for low 
back problems in July 1969, immediately after service, his 
report at the time of treatment in July 1980 that he had had 
non-radiating lumbar pain "off and on" ever since service, 
and the credible testimony of the veteran and his mother, the 
Board finds that the evidence raises at least a reasonable 
doubt that the veteran's current low back disorder was 
incurred in service.  Resolving all such reasonable doubt in 
the veteran's favor, service connection is warranted for a 
low back disorder.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2002).


ORDER

Service connection for a low back disorder is granted.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

